902 F.2d 32
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rhonald BEVERLY;  Carolyn Beverly, Plaintiffs-Appellants,v.UNITED STATES of America, (Secretary of the Army), Defendant-Appellee.
No. 89-5824.
United States Court of Appeals, Sixth Circuit.
May 3, 1990.

1
Before BOYCE F. MARTIN Jr., and BOGGS, Circuit Judges;  and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
Rhonald and Carolyn Beverly, husband and wife, appear pro se and appeal the judgment of the special master awarding them $1,000 in their action filed under the Federal Tort Claims Act.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking over two million dollars, Mr. and Mrs. Beverly brought an action for damages allegedly caused by low altitude flights and landings of Kentucky Air National Guard (Ky ANG) helicopters over and on their Henry County farm.


4
The case was tried to a magistrate, as special master, without a jury.  28 U.S.C. Sec. 636(c)(1).  The master concluded that plaintiffs were entitled to minimal damages and awarded them $1,000.


5
Because the special master possessed authority to enter judgment, the court shall accept the master's findings of fact unless clearly erroneous.  Fed.R.Civ.P. 52(a);  see Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).


6
Upon review, we hold that the special master's findings were not clearly erroneous.  Accordingly, we hereby affirm the judgment of the special master, for the reasons set forth in the master's June 23, 1989 Memorandum Opinion.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation